[DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT                           FILED
                                                                    U.S. COURT OF APPEALS
                         ------------------------------------------- ELEVENTH CIRCUIT
                                                                       JANUARY 18, 2008
                                      No. 07-12505
                                                                       THOMAS K. KAHN
                                Non-Argument Calendar
                                                                            CLERK
                         --------------------------------------------

                     D.C. Docket No. 06-00046-CR-001-HL-5

UNITED STATES OF AMERICA,
                                                          Plaintiff-Appellee,

                                           versus

WILLIAM SHAMONE LEWIS,
                                                          Defendant-Appellant.

               ----------------------------------------------------------------
                    Appeal from the United States District Court
                          for the Middle District of Georgia
               ----------------------------------------------------------------

                                   (January 18, 2008)

Before EDMONDSON, Chief Judge, BLACK and MARCUS, Circuit Judges.

PER CURIAM:

      Defendant-Appellant William Lewis appeals his convictions for possession

with intent to distribute marijuana and possession of a firearm during and in

relation to a drug trafficking crime. Lewis contends that the district court erred in
denying his motion to suppress evidence seized from his apartment because the

district court improperly concluded that the good faith exception set forth in

United States v. Leon, 104 S.Ct. 3405 (1984), applied to cure the defective search

warrant in this case. No reversible error has been shown; we affirm.

       The Leon good faith exception is an exception to the exclusionary rule: the

rule generally provides that “[e]vidence seized as the result of an illegal search

may not be used by the government in a subsequent criminal prosecution.”1

United States v. Martin, 297 F.3d 1308, 1312 (11th Cir. 2002). We review de

novo whether the Leon good faith exception applies to a search; but “the

underlying facts upon which that determination is based are binding on appeal

unless clearly erroneous.” United States v. Norton, 867 F.2d 1354, 1360 (11th

Cir. 1989) (internal quotation omitted).

       The Leon good faith exception “stands for the principle that courts generally

should not render inadmissible evidence obtained by police officers acting in

reasonable reliance upon a search warrant that is ultimately found to be

unsupported by probable cause.” Martin, 297 F.3d at 1313. Therefore, “in the

absence of an allegation that the magistrate abandoned his detached and neutral



   1
    We note that the government does not challenge the district court’s decision that insufficient
probable cause existed to support the search warrant for Lewis’s apartment.

                                                2
role, suppression is appropriate only if the officers were dishonest or reckless in

preparing their affidavit or could not have harbored an objectively reasonable

belief in the existence of probable cause.” Leon, 104 S.Ct. at 3422. “[W]hen

officers engage in objectively reasonable law enforcement activity and have acted

in good faith when obtaining a search warrant from a judge or magistrate, the Leon

good faith exception applies.” Martin, 297 F.3d at 1313 (internal quotation

omitted).

      Here, Lewis argues that the Leon good faith exception does not apply

because (1) the search warrant was so lacking in probable cause that officers’

belief in the warrant’s validity was unreasonable; and (2) the magistrate

abandoned her judicial role in issuing the warrant. See id. (explaining the limited

circumstances where the good faith exception will not apply). Lewis contends that

the affidavit supporting the issuance of the warrant lacked an indicia of probable

cause because the affidavit provided only conclusory statements. He also asserts

that, by relying on this affidavit, the magistrate acted as a mere “rubber stamp.”

      We are unpersuaded by Lewis’s arguments. The affidavit in this case stated,

among other things, that (1) the attesting officer met with a confidential informant

who told the officer about seeing marijuana sold out of Lewis’s apartment as well

as weapons in the apartment; (2) the informant agreed to conduct a controlled buy

                                          3
of marijuana at Lewis’s apartment; (3) the informant did not have drugs on him

before completing the controlled buy; (4) the informant went to Lewis’s apartment

to complete the controlled buy; and (5) the informant later met with the officer at a

predetermined location and gave marijuana to the officer. In addition, the officer’s

affidavit explained that these events occurred no more than 72 hours before

execution of the affidavit.

      Although the affidavit does not describe why the informant was reliable, it

is clear that the attesting officer -- who received the tip about drug sales at Lewis’s

apartment during a meeting with the informant -- set up and knew of the controlled

buy of drugs at Lewis’s home. See Illinois v. Gates, 103 S.Ct. 2317, 2330-31

(1983) (recognizing that affidavits “are normally drafted by nonlawyers in the

midst and haste of a criminal investigation. Technical requirements of elaborate

specificity once exacted under common law pleading have no proper place in this

area.”); United States v. Heard, 367 F.3d 1275, 1279 (11th Cir. 2004) (discussing

that a face-to-face tip allows “officers receiving the information [to] have an

opportunity to observe the demeanor and perceived credibility of the informant”).

Based on the informant’s description of marijuana sales at Lewis’s apartment, the

direction to complete a controlled buy at that location, and the time between the

controlled buy and the issuance of the warrant, it was not objectively unreasonable

                                           4
for officers to believe that a fair probability existed of finding contraband at that

location. See Gates, 103 S.Ct. at 2330 (explaining that an “explicit and detailed

description of alleged wrongdoing, along with a statement that the event was

observed first-hand, entitles [the informant’s] tip to greater weight than might

otherwise be the case”); see also United States v. Brundidge, 170 F.3d 1350, 1352

(11th Cir. 1999) (“Probable cause to support a search warrant exists when the

totality of the circumstances allow a conclusion that there is a fair probability of

finding contraband or evidence at a particular location.”). Therefore, whether or

not actual probable cause existed, the affidavit had an indicia of probable cause to

justify a reasonable belief in the validity of the search warrant.

      We also reject Lewis’s contention that the magistrate issuing the warrant in

this case abandoned her judicial role because, according to Lewis, the affidavit

lacked a showing of probable cause. We have explained that the affidavit

contained an indicia of probable cause; and we agree with the district court that

the Leon good faith exception applies in this case.

      We affirm the denial of Lewis’s motion to suppress.

      AFFIRMED.




                                           5